
	
		II
		109th CONGRESS
		2d Session
		S. 2752
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 4, 2006
			Mr. Grassley (for
			 himself and Mr. Baucus) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles II and XVIII of the Social
		  Security Act to limit the service of a member of the Board of Trustees of the
		  Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability
		  Insurance Trust Fund, the Federal Hospital Insurance Trust Fund, or the Federal
		  Supplementary Medical Insurance Trust Fund serving as a member of the public to
		  one four-year term and to require the President to consult with the chairman
		  and ranking member of the Committee on Finance of the Senate prior to
		  nominating an individual to serve as such a member.
	
	
		1.Limitation to one four-year
			 term of service for a member of the board of trustees of the social security or
			 medicare trust funds serving as a member of the public and required
			 consultation prior to nominating an individual to serve as such a
			 member
			(a)Social Security
			 Trust FundsSection 201(c) of
			 the Social Security Act (42 U.S.C. 401(c)) is amended—
				(1)in the first sentence, by inserting
			 , after consultation with the chairman and ranking member of the
			 Committee on Finance of the Senate, after President;
			 and
				(2)by inserting after the first sentence the
			 following new sentence: A member of the Board of Trustees serving as a
			 member of the public may not serve more than one four-year
			 term..
				(b)Medicare Trust
			 Funds
				(1)Part A Trust
			 FundSection 1817(b) of such
			 Act (42 U.S.C. 1395i(b)) is amended—
					(A)in the first sentence, by inserting
			 , after consultation with the chairman and ranking member of the
			 Committee on Finance of the Senate, after President;
			 and
					(B)by inserting after the first sentence the
			 following new sentence: A member of the Board of Trustees serving as a
			 member of the public may not serve more than one four-year
			 term..
					(2)Part B Trust
			 FundSection 1841(b) of such
			 Act (42 U.S.C. 1395t(b)) is amended—
					(A)in the first sentence, by inserting
			 , after consultation with the chairman and ranking member of the
			 Committee on Finance of the Senate, after President;
			 and
					(B)by inserting after the first sentence the
			 following new sentence: A member of the Board of Trustees serving as a
			 member of the public may not serve more than one four-year
			 term..
					(c)Effective
			 dateThe amendments made by
			 this section take effect on the date of enactment of this Act and shall apply
			 to confirmations and appointments of members of the Board of Trustees of the
			 Federal Old-Age and Survivors Insurance Trust Fund, the Federal Disability
			 Insurance Trust Fund, the Federal Hospital Insurance Trust Fund, or the Federal
			 Supplementary Medical Insurance Trust Fund serving as a member of the public
			 occurring on or after that date.
			
